Filed 2/25/21 In re R.M. CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 In re R.M., a Person Coming Under                                    B302100
 the Juvenile Court Law.                                              (Los Angeles County
                                                                       Super. Ct. No. NJ29522)

 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 R.M.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County,
John C. Lawson, II, Judge. Affirmed and remanded with directions.
         Mary Bernstein, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Susan Sullivan Pithey, Assistant Attorney General,
Roberta L. Davis and William H. Shin, Deputy Attorneys General, for
Plaintiff and Respondent.
        R.M. appeals after the juvenile court sustained a delinquency
petition (Welf. & Inst. Code, § 602)1 against him for felony evading a
peace officer while driving in a willful or wanton disregard for the
safety of persons or property (Veh. Code, § 2800.2, subd. (a)), and
driving or taking a vehicle without the owner’s consent (id., § 10851,
subd. (a)). The court declared R.M. a ward of the court, ordered camp-
community placement for five to seven months with a maximum
confinement of four years, and modified conditions of probation it had
previously imposed.
        On appeal, R.M. contends that two conditions of probation that
appear in the adjudication minute order (condition Nos. 12 and 13A)
must be stricken because they were not imposed in the court’s initial
order granting R.M. probation, and were not orally pronounced as part
of the judgment. Because we cannot determine from the record whether
the juvenile court intended to impose these additional conditions of
probation, we remand the matter to the court for clarification.
Otherwise, we affirm.


            FACTUAL AND PROCEDURAL BACKGROUND
        On February 6, 2018, the Los Angeles County District Attorney
filed its first section 602 petition against R.M. and alleged that the
minor had evaded pursuit while driving with willful or wanton
disregard (Veh. Code, § 2800.2, subd. (a); count 1), and had driven or

1       Undesignated statutory references are to the Welfare and Institutions
Code.


                                       2
taken a vehicle without consent of the vehicle’s owner (id., § 10851,
subd. (a); count 2). After the court reduced the felony evading
allegation (count 1) to a misdemeanor, R.M. admitted the allegation.
The court declared R.M. a ward of the court, and placed him on home of
probation with dual section 300 supervision by the Los Angeles
Department of Children and Family Services (DCFS) for six months. In
a preprinted Form 3A (Form 76M423A (Rev. 1-07) / JMOM 08.01.16)
dated March 12, 2018, the court imposed a total of 19 conditions of
probation.2
      A second section 602 petition was filed on April 3, 2018, and
alleged that R.M. had committed misdemeanor resisting, delaying, or
obstructing a peace officer (Pen. Code, § 148, subd. (a)(1)). After the
People deemed the petition a violation of probation, R.M. admitted the
violation, and the court dismissed the petition.
      A third section 602 petition was filed on September 13, 2019, after
R.M. was detained following another instance in which the minor had
evaded police after unlawfully taking or driving the vehicle of another,
in this case Edgar Orozco-Perez. Like the first petition, this one alleged
violations of felony evading (Veh. Code, § 2800.2, subd. (a)), and




2      Of the 56 preprinted conditions, the court checked condition numbers 1,
1A, 2-4, 8, 9, 10-11, 13, 13B, 17-19, 21, 23, 23A, 24, and 30. The March 2018
Form 3A provides for the minor to acknowledge that he or she has read and
understands the conditions of probation. The form also has a signature line
for the juvenile court judge. The form is not signed or dated by R.M. or the
court.


                                      3
unlawful taking or driving of a vehicle (Veh. Code § 10851, subd. (a)).
R.M. denied the allegations.
     After a contested adjudication hearing on October 16, 2019, the
court found the allegations in the petition to be true, and declared R.M.
a ward of the juvenile court.
     Prior to pronouncing judgment, the court indicated that it had
reviewed the court file. The court file contained the probation officer’s
report, to which was attached another pre-printed Form 3A regarding
terms of probation (Form 76M423A (rev. 1-07) / JMOM 06.01.16) dated
September 30, 2019. As the form appears in the record on appeal, it
contains numerous handwritten notations, and several checked boxes
corresponding to some of the standard probation conditions that are
numbered: 1, 1A, 2-4, 6, 7-8, 9, 9A, 10-13, 13A-13D, 17-21, 23, 23A, 24,
24A, 25, 30, and 38. Like the March 2018 Form 3A, the September
2019 Form 3A was not signed by R.M., his parents or guardians, or the
court.
     At the end of the adjudication hearing, the court terminated the
home on probation order, and ordered R.M. to remain detained pending
placement in a camp-community program for five to seven months with
a maximum confinement period of four years. The court also orally
imposed various conditions of probation, none of which are at issue in
this appeal.
     The minute order from the October 16, 2019 adjudication hearing
stated that the “[p]revious conditions of probation remain in full force
and effect and [are] modified to add” inter alia, condition numbers “12
(9PM), 13, [and] 13A (Edgar Orozco-Perez).” In both Form 3As,

                                    4
condition No. 12 stated: “You must follow the curfew set by your
Probation Officer and your parent or caregiver. You must not be out of
your home without your parent or caregivers [sic] consent. Between the
hours of __ pm and 6 am you must be at home unless your parent or
caregiver is present with you.” In both forms, condition No. 13A stated:
“Specifically no contact with __.”
      R.M. filed a timely notice of appeal.


                               DISCUSSION
      R.M. contends that probation condition numbers 12 and 13A must
be stricken because the juvenile court did not previously impose the
conditions in the March 2018 Form 3A, and did not orally impose the
conditions at the October 2019 adjudication hearing. The People
dispute the claim,3 and contend that the record as a whole demonstrates
that R.M. was aware of both conditions of probation. In light of the
ambiguity in the record, we remand to the juvenile court to determine
whether it intended to impose condition numbers 12 and 13A.
      When the reporter’s transcript and clerk’s transcript are in
conflict, “‘[they] will be harmonized if possible; but where this is not
possible that part of the record will prevail, which, because of its origin


3       In addition to its contention that R.M. was fully aware of condition
numbers 12 and 13A, the People assert that R.M. forfeited his contention on
appeal for failure to object in the juvenile court. Because R.M.’s contention is
premised on the adequacy of notice of these conditions, which were not orally
imposed, we do not deem his failure to object below a forfeiture of his
challenge in this appeal. (See In re Sheena K. (2007) 40 Cal.4th 875, 887,
fn. 7.)

                                       5
and nature or otherwise, is entitled to greater credence [citation].’”
(People v. Smith (1983) 33 Cal.3d 596, 599; accord, In re D.H. (2016) 4
Cal.App.5th 722, 725 (D.H.).) This principle reconciles two conflicting
concepts: while the record of the oral pronouncement of the court
traditionally controls over the clerk’s minute order, the court need not
orally recite the specific terms of probation conditions in detail if the
conditions are “spelled out” on the probation order and the defendant
knows what they are. (See People v. Farell (2002) 28 Cal.4th 381, 384,
fn. 2; D.H., supra, at p. 725.)
      However, when, as here, an ambiguity in the record prevents a
reviewing court from harmonizing conditions of probation to conform to
the juvenile court’s intent, the reviewing court may remand the matter
to the juvenile court for clarity. (See D.H., supra, 4 Cal.App.5th at
p. 724.) Here, the initial March 2018 Form 3A did not include condition
numbers 12 (the curfew condition) or 13A (the no-contact condition),
and the juvenile court did not tell R.M. that he was imposing a curfew
or no-contact condition during the October 2019 adjudication hearing.
Those conditions do, however, appear in the more recent Form 3A with
handwriting specifying that curfew would begin at 9:00 p.m., and that
R.M. would have no contact with Orozco-Perez. Without knowing who
wrote on the recent 2019 Form 3A and when, and without having a
single document specifying the updated conditions of probation in
detail, we cannot say the juvenile court did not intend to modify the
existing probation conditions to add condition numbers 12 and 13A. We
therefore remand the matter to the juvenile court to clarify its intent,
and to apprise the minor of them in a single document. (Ibid.)

                                     6
                             DISPOSITION
     The matter is remanded to the juvenile court to clarify whether it
intended to impose probation condition numbers 12 and 13A, and if so,
to clarify the language of each condition. The court is directed to
provide R.M. a single document containing all of his probation
conditions. In all other respects, the judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        WILLHITE, Acting P. J.
     We concur:



     COLLINS, J.



     CURREY, J.




                                    7